Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed on 9/21/21 based on the claims filed 1/16/20 was incorrect, as the claims filed 1/16/20 were not filed as an amendment but instead as a republication request. Based on this error the restriction requirement is withdrawn and examination on the merits of the claims filed 7/22/19 proceeds below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 37 and 45, the phrase “a common representation space” renders the claim indefinite as it lacks clear antecedent basis. Specifically, it is unclear if “a common representation space” is introducing an additional common representation space or if it is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 31-34 and 37-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 33, 34, and 45-52 are drawn to a system for predicting a new disease indication for a given drug, which is within the four statutory categories (i.e., machine). Claims 31, 32 and 37-44 are drawn to a method for predicting a new disease indication for a given drug, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
claim 33 recites: 
33. A computer system, comprising: 
at least one computer processor; and 
at least one storage device encoded with a plurality of instructions that, when executed by the at least one computer processor, performs a method of predicting a new disease indication for a given drug, the method comprising: 
projecting a representation of the given drug and representations of a plurality of diseases into a common representation space of a trained statistical model; and 
predicting the new disease indication for the given drug based on a comparison of the projected representation of the given drug and at least one of the projected representations of the plurality of diseases in the common representation space.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because projecting representations of a drug and a plurality of diseases into a common space of a trained statistical model and using it to predict new a disease indication for the drug based on the comparison under its broadest reasonable interpretation is an observation/evaluation/judgment/analysis that can be performed in the human mind; and/or  (b) “a certain method of organizing human activity” because projecting representations of a drug and a plurality of diseases into a common space of a trained statistical model and using it to predict new a disease indication for the drug based on the comparison under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people; and/or (c) “a mathematical concept” because projecting representations of a 
Accordingly, claim 33 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 33 is identical as the abstract idea for Claim 31, because the only difference between Claims 33 and 31 is that Claim 31 recites a method, whereas Claim 33 recites a system with a processor and memory for performing the method, which as discussed below are deemed to merely be “additional elements”. 
Dependent claims 32, 34 and 37-52 include other limitations for example claims 32 and 34 recite calculating a distance between the projected representations and using that calculated distance to make the determination of the new disease indication; claims 37, 39, 45, and 47 recite that the trained statistical model includes trained encoders that are coupled by the representation space and that the projection of the drug/diseases is performed by the encoder, claims 38, 40, 46, and 48 recite providing input to the drug/disease encoder and outputting the representation in the space, claims 41 and 49 recite training the statistical model to estimate parameters of the encoders utilizing a self-supervised learning technique and training data, claims 42 and 50 recite additional specifics about the data utilized to train the statistical model, claims 43 and 51 recite that the drug and plurality of diseases are represented as N-dimensional vectors and that the steps of determining a new disease indication are based on using the vector claims 44 and 52 recite that the determination is made by picking the shortest distance between one of the plurality of disease vectors and the drug vector; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 31 and 33.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 31-34 and 37-52 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of: 
33. A computer system, comprising: 
at least one computer processor  (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
at least one storage device encoded with a plurality of instructions that, when executed by the at least one computer processor, performs a method of predicting a new disease indication for a given drug (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)), the method comprising: 
projecting a representation of the given drug and representations of a plurality of diseases into a common representation space of a trained statistical model; and 
predicting the new disease indication for the given drug based on a comparison of the projected representation of the given drug and at least one of the projected representations of the plurality of diseases in the common representation space.
 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of projecting representations of a drug and a plurality of diseases into a common space of a trained statistical model and using it to predict new a disease indication for the drug based on the comparison by utilizing a general purpose processor and storage device;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see Fig. 16 & [0122]-[0126] of Applicant’s originally filed Specification disclose that the claimed 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “the at least one computer processor, performs a method of predicting a new disease indication for a given drug”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 31-34 and 37-52 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see Fig. 16 & [0122]-[0126] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of projecting representations of a drug and a plurality of diseases into a common space of a trained statistical model and using it to predict new a disease indication for the drug based on the comparison by utilizing a general purpose processor and storage device;
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “the at least one computer processor, performs a method of predicting a new disease indication for a given drug”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor and storage device; 
The dependent claims 32, 34 and 37-52 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 32 and 34 recite calculating a distance between the projected representations and using that calculated distance to make the determination of the new disease indication (further limiting the abstract idea itself); claims 37, 39, 45, and 47 recite that the trained statistical model includes trained encoders that are coupled by the representation space and that the projection of the drug/diseases is performed by the encoder (further limiting the abstract idea itself), claims 38, 40, 46, and 48 recite providing input to the drug/disease encoder and outputting the representation in the space (further limiting the abstract idea itself), claims 41 and 49 recite training the statistical model to estimate parameters of the encoders utilizing a self-supervised learning technique and training data (further limiting the abstract idea itself), claims 42 and 50 recite additional specifics about the data utilized to train the statistical model (further limiting the abstract idea itself), claims 43 and 51 recite that the drug and plurality of diseases are represented as N-dimensional vectors and that the steps of determining a new disease indication are based on using the vector representations (further limiting the abstract idea itself); claims 44 and 52 recite that the determination is made by picking the shortest distance between one of the plurality of disease vectors and the drug vector (further limiting the abstract idea itself); but none of these functions are deemed significantly more than the abstract idea because, all of the 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 31-34 and 37-52 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, Ping et al. “Towards drug repositioning: a unified computational framework for integrating multiple aspects of drug similarity and disease similarity.” AMIA ... Annual Symposium proceedings. AMIA Symposium vol. 2014 1258-67. 14 Nov. 2014 (hereinafter “Zhang”).
Regarding claim 31, Zhang discloses a method for predicting a new disease indication for a given drug, the method comprising: 
projecting a representation of the given drug and representations of a plurality of diseases into a common representation space of a trained statistical model (p. 1262 & Figure 1 depicts a common representation space of the DDR framework, i.e., a trained statistical model, including projected representations of drugs and a plurality of diseases. See generally pp. 1259-1262 for further descriptions of the notations/meanings of common representation space depicted in Figure 1); and 

    PNG
    media_image1.png
    408
    1054
    media_image1.png
    Greyscale
predicting the new disease indication for the given drug based on a comparison of the projected representation of the given drug and at least one of the projected representations of the plurality of diseases in the common representation space (p. 1265: Novel Predictions and Case Studies discloses utilizing DDR to predict a new disease indication of treating Alzheimer’s disease for Metformin; pp. 1265 – 1266: Novel Predictions and Case Studies discloses predicting a new disease indication for a given drug by utilizing the DDR framework which compares projected representations of drugs/diseases in a common representation space as discussed above.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-34, 43, 44, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of US 2015/0120760 to Wang et al (hereinafter “Wang”).
Regarding claim 33, Zhang discloses a system comprising: 
performing a method of predicting a new disease indication for a given drug (p. 1266 Conclusion discloses a Drug-Disease Repositioning (DDR) framework to determine drug repurposing hypothesis, which as discussed on p. 1258 – Abstract is the process of determining new disease indication for a drug), the method comprising: 

    PNG
    media_image1.png
    408
    1054
    media_image1.png
    Greyscale
projecting a representation of the given drug and representations of a plurality of diseases into a common representation space of a trained statistical model (p. 1262 & Figure 1 depicts a common representation space of the DDR framework, i.e., a trained statistical model, including projected representations of drugs and a plurality of diseases. See generally pp. 1259-1262 for further descriptions of the notations/meanings of common representation space depicted in Figure 1); and 
predicting the new disease indication for the given drug based on a comparison of the projected representation of the given drug and at least one of the projected representations of the plurality of diseases in the common representation space (p. 1265: Novel Predictions and Case Studies discloses utilizing DDR to predict a new disease indication of treating Alzheimer’s disease for Metformin; pp. 1265 – 1266: Novel Predictions and Case Studies discloses predicting a new disease indication for a given drug by utilizing the DDR framework which compares projected representations of drugs/diseases in a common representation space as discussed above.).


at least one computer processor; and 
at least one storage device encoded with a plurality of instructions that, when executed by the at least one computer processor, performs the method.

Wang discloses a computer system, comprising: 
at least one computer processor; and at least one storage device encoded with a plurality of instructions that, when executed by the at least one computer processor, performs the method (Fig. 11 and [0084] & [0086] teach utilizing a processor, teach utilizing a processor that executes instructions to perform acts of the disclosed invention which are stored in memory.).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Zhang with teaching of Wang since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Zhang or Wang. Providing a processor and a storage device encoded with instructions that perform the method when executed by the processor (as taught by Wang) does not change or affect the computational method of determining a new disease indication of Zhang. Since the functionalities of the elements in Zhang and Wang do not interfere with each other, the results of the combination would be predictable.


Wang teaches that it was old and well known in the art of utilizing a computer to determine a similarity, before the effective filing date of the claimed invention, determining a similarity between data is determined by calculating a distance (Fig. 8 & [0052] teaches making a determination as to greatest similarity between items by calculating a distance between vectors, as described in [0051] as being N-dimensional vectors, where the vectors are projected representations of data in a common space and the shortest calculated distance is an indication of the greatest similarity) to increase speed and accuracy of matching. See Wang [0018].
Therefore, it would have been obvious to one of ordinary skill in the art of processing healthcare data before the effective filing date of the claimed invention to modify the system of determining a new drug indication including calculating a similarity between the projected representation of the drugs and the projected representation of the diseases in the common representation space and predicting the new disease indication based on the determined similarity as disclosed by Zhang to incorporate determining a similarity between data is determined by calculating a distance between as taught by Wang in order to increase speed and accuracy of matching, e.g., see Wang [0018], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 32 recites substantially similar limitations as those already addressed in claim 34, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 51, depending on claim 33, Zhang further discloses wherein: the projected representation of the given drug is a first N-dimensional vector (p. 1259: Drug Similarity of Chemical Structures Dchem discloses that “Each drug d was represented by an 881-dimensional binary profile h(d) whose elements encode for the presence or absence of each PubChem substructure by 1 or 0, respectively”, which is interpreted as being an n-dimensional vector of a given drug); each of the projected representations of the plurality of diseases is a second N-dimensional vector (p. 1260: Disease Similarity of Phenotypes Spheno discloses “each disease s in OMIM was represented by K-dimensional (K is the number of the MeSH terms) MeSH term feature vector m(s)”, which is interpreted as being an n-dimensional vector of a given disease); and predicting the new disease indication for the given drug based on a comparison of the projected representation of the given drug and at least one of the projected representations of the plurality of diseases (p. 1265: Novel Predictions and Case Studies discloses utilizing DDR to predict a new disease indication of treating Alzheimer’s disease for Metformin; pp. 1265 – 1266: Novel Predictions and Case Studies discloses predicting a new disease indication for a given drug by utilizing the DDR framework which compares projected representations of drugs/diseases in a common representation space as discussed above in claim 1.) 

Wang teaches that it was old and well known in the art of utilizing a computer to determine a similarity, before the effective filing date of the claimed invention, determining a similarity between data is determined by calculating a distance between the first N-dimensional vector and each of the second N-dimensional vectors; and predicting the most similar items based on the calculated distances (Fig. 8 & [0052] teaches making a determination as to greatest similarity between items by determining a distance vectors, as described in [0051] as being N-dimensional vectors, between received projected representations of data in a common space to determine similarity representations) to increase speed and accuracy of matching. See Wang [0018].
Therefore, it would have been obvious to one of ordinary skill in the art of utilizing a computer to determine a similarity before the effective filing date of the claimed invention to modify the system of determining a new drug indication including calculating a similarity between the projected representation of the drugs and the projected representation of the diseases in the common representation space and predicting the new disease indication based on the determined similarity as disclosed by Zhang to incorporate determining a similarity between data is determined by calculating a distance between the first N-dimensional vector and each of the second N-dimensional vectors; and predicting the most similar items based on the calculated distances as taught by Wang in order to avoid known problems with classical distance measures, e.g., see Wang [0018], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 43 recites substantially similar limitations as those already addressed in claim 51, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 52, depending on claim 51, the modified combination of Zhang in view of Wang further discloses wherein predicting the new disease indication based on the calculated distances comprises selecting, as the predicted new disease indication, the disease associated with the second N-dimensional vector having the shortest distance to the first N- dimensional vector in the common representation space.
Examiner notes that it would have been obvious to modify the system of determining a new drug indication including calculating a similarity between the projected representation of the drugs and the projected representation of the diseases in the common representation space and predicting the new disease indication based on the determined similarity as disclosed by Zhang to incorporate the teachings of Wang for the same reasons discussed above in claim 51.

Claim 44 recites substantially similar limitations as those already addressed in claim 52, and, as such, is rejected for substantially the same reasons as given above.

Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of US 2019/0197366 to Kecskemethy et al (hereinafter “Kecskemethy”).
Regarding claim 37, depending on claim 31, Zhang discloses that the DDR framework, i.e., a trained statistical model, includes projecting the representation of the given drug and the diseases into a common representation space as discussed above in claim 31. Further, Zhang 1, D2, D3 and the diseases, e.g., S1, S2, S3, are coupled together.
Zhang does not specifically disclose that the trained statistical model includes a trained drug encoder and a trained disease encoder, the common representation space of the trained statistical model couples the trained drug encoder to the trained disease encoder, and projecting the representation of the given drug into a common representation space comprises projecting the representation of the given drug into the common representation space via the trained drug encoder.
Kecskemethy teaches that it was old and well known in the art of statistical models, before the effective filing date of the claimed invention, for a trained statistical model to include two trained encoders, the common representation space of the trained statistical model couples the trained encoders, and projecting the representations of the input of one encoder into the common representation space comprises projecting the representation of the input of one encoder into the common representation space via the one encoder ([0026] teaches that the classification algorithm may be a variety of trained statistical models, e.g., a support vector machine; [0029] teaches that the classifier utilizing trained encoders can be used to classify clinical data; Fig. 1 & [0044] teach two trained encoders are utilized, are coupled by the representation space, and the data input into each encoder is output into the joint representation space) to help reduce the number of errors. Kecskemethy [0025] & [0027].
Therefore, it would have been obvious to one of ordinary skill in the art of statistical models before the effective filing date of the claimed invention to modify the system of determining a new drug indication including calculating a similarity between the projected representation of the drugs and the projected representation of the diseases in the common 

Regarding claim 38, depending on claim 37, the modified combination of Zhang/ Kecskemethy further discloses providing as input to the trained drug encoder, the representation of the given drug, and wherein the trained drug encoder is configured to project the representation of the given drug into the common representation space based on an output of the trained drug encoder (Zhang discloses on p. 1259: Drug Similarity of Chemical Structures Dchem discloses that “Each drug d was represented by an 881-dimensional binary profile h(d) whose elements encode for the presence or absence of each PubChem substructure by 1 or 0, respectively”; Kecskemethy - Fig. 1 & [0042] teaches that the input data may be of any modality, [0043] teaches reading the input data and converting it, [0044] teach two trained encoders are utilized, are coupled by the representation space, and the data input into each encoder is output into the joint representation space).
Examiner notes that it would have been obvious to modify the system of determining a new drug indication including calculating a similarity between the projected representation of the 

Regarding claim 39, depending on claim 37, Zhang discloses that the DDR framework, i.e., a trained statistical model, includes projecting the representation of the given drug and the diseases into a common representation space as discussed above in claim 31.
Zhang does not specifically disclose that projecting the representations of the plurality of diseases into the common representation space comprises projecting a respective representation for each of the plurality of diseases into the common representation space via the trained disease encoder.
Kecskemethy teaches that it was old and well known in the art of statistical models, before the effective filing date of the claimed invention, for a statistical model to include projecting the representations of the input of one encoder into the common representation space comprises projecting the representation of each of a plurality of inputs of one encoder into the common representation space via the one encoder (Fig. 1 & [0044] teach two trained encoders are utilized, are coupled by the representation space, and the data input into each encoder is output into the joint representation space) to help reduce the number of errors. Kecskemethy [0025] & [0027].
Therefore, it would have been obvious to one of ordinary skill in the art of statistical models before the effective filing date of the claimed invention to modify the system of determining a new drug indication including calculating a similarity between the projected representation of the drugs and the projected representation of the diseases in the common 

Regarding claim 40, depending on claim 39, the modified combination of Zhang/ Kecskemethy further discloses providing as input to the trained disease encoder, the representations of each of the plurality of diseases, and wherein the trained disease encoder is configured to project the representation of each of the plurality of diseases into the common representation space based on an output of the trained disease encoder (Zhang discloses p. 1260: Disease Similarity of Phenotypes Spheno discloses “each disease s in OMIM was represented by K-dimensional (K is the number of the MeSH terms) MeSH term feature vector m(s)”; Kecskemethy - Fig. 1 & [0042] teaches that the input data may be of any modality, [0043] teaches reading the input data and converting it, [0044] teach two trained encoders are utilized, are coupled by the representation space, and the data input into each encoder is output into the joint representation space).
Examiner notes that it would have been obvious to modify the system of determining a new drug indication including calculating a similarity between the projected representation of the drugs and the projected representation of the diseases in the common representation space and 

Regarding claim 41, depending on claim 37, the Zhang further discloses utilizing drug training data, disease training data, and information describing interactions between data elements in the drug training data and the disease training data (p. 1263: Method Comparison – discloses utilizing a portion of the data set for training/cross-validation/learning, e.g., method (4) “considers all reconstruction losses” and “automatically learns drug similarity weight vector (ω) and disease similarity weight vector (π) together based on the contributions of drug and disease information sources to the prediction”, which is further interpreted as utilizing drug training data, disease training data, and information describing interactions between data elements in the drug training data and the disease training data. See also generally Construction of Drug Similarity and Disease Similarity Measures pp. 1259-1262 discussing the various drug/disease data and associations/similarities used by the DDR framework).
Zhang does not explicitly disclose wherein the trained statistical model was trained to estimate parameters of the trained drug encoder and the trained disease encoder using a self- supervised learning technique.
Kecskemethy teaches that it was old and well known in the art of statistical models, before the effective filing date of the claimed invention, to estimate parameters of the trained drug encoder and the trained disease encoder using a self-supervised learning technique (Fig. 3 & [0055] teaches that training procedure for the encoders is an unsupervised learning technique, which is interpreted as including being a self-supervised learning technique, and is performed by updating the weights, i.e., estimated parameters, of the trained encoders using training data set as further discussed in [0060]. See also [0046]-[0051] for a more in depth description of the weight training process of the encoders.) to help reduce the number of errors. Kecskemethy [0025] & [0027].
Therefore, it would have been obvious to one of ordinary skill in the art of statistical models before the effective filing date of the claimed invention to modify the system of determining a new drug indication including calculating a similarity that utilizes drug training data, disease training data, and information describing interactions between data elements in the drug training data and the disease training data as disclosed by Zhang to incorporate estimating parameters of the trained drug encoder and the trained disease encoder using a self-supervised learning technique as taught by Kecskemethy in order to help reduce the number of errors, e.g., see Kecskemethy [0025] & [0027], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 42, depending on claim 41 which is disclosed by the modified combination of Zhang/Kecskemethy, Zhang further discloses wherein the information describing interactions between data elements in the drug training data and data elements in the disease training data comprises information on drug-disease treatment (1262 discloses that the dataset which as discussed above a portion of is used as training data, includes treatment associations between drugs and diseases).

Claims 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and further in view of Wang and further in view of Kecskemethy.
1, D2, D3 and the diseases, e.g., S1, S2, S3, are coupled together.
Zhang does not specifically disclose that the trained statistical model includes a trained drug encoder and a trained disease encoder, the common representation space of the trained statistical model couples the trained drug encoder to the trained disease encoder, and projecting the representation of the given drug into a common representation space comprises projecting the representation of the given drug into the common representation space via the trained drug encoder.
Kecskemethy teaches that it was old and well known in the art of statistical models, before the effective filing date of the claimed invention, for a trained statistical model to include two trained encoders, the common representation space of the trained statistical model couples the trained encoders, and projecting the representations of the input of one encoder into the common representation space comprises projecting the representation of the input of one encoder into the common representation space via the one encoder ([0026] teaches that the classification algorithm may be a variety of trained statistical models, e.g., a support vector machine; [0029] teaches that the classifier utilizing trained encoders can be used to classify clinical data; Fig. 1 & [0044] teach two trained encoders are utilized, are coupled by the representation space, and the data input into each encoder is output into the joint representation space) to help reduce the number of errors. Kecskemethy [0025] & [0027].


Regarding claim 46, depending on claim 45, the modified combination of Zhang/Wang/ Kecskemethy further discloses providing as input to the trained drug encoder, the representation of the given drug, and wherein the trained drug encoder is configured to project the representation of the given drug into the common representation space based on an output of the trained drug encoder (Zhang discloses on p. 1259: Drug Similarity of Chemical Structures Dchem discloses that “Each drug d was represented by an 881-dimensional binary profile h(d) whose elements encode for the presence or absence of each PubChem substructure by 1 or 0, respectively”; Kecskemethy - Fig. 1 & [0042] teaches that the input data may be of any modality, [0043] teaches reading the input data and converting it, [0044] teach two trained encoders are utilized, are coupled by the representation space, and the data input into each encoder is output into the joint representation space).
Examiner notes that it would have been obvious to modify the system of determining a new drug indication including calculating a similarity between the projected representation of the drugs and the projected representation of the diseases in the common representation space and predicting the new disease indication based on the determined similarity as disclosed by Zhang to incorporate the teachings of Wang/Kecskemethy for the same reasons discussed above in claim 45.

Regarding claim 47, depending on claim 45, Zhang discloses that the DDR framework, i.e., a trained statistical model, includes projecting the representation of the given drug and the diseases into a common representation space as discussed above in claim 33.
Zhang does not specifically disclose that projecting the representations of the plurality of diseases into the common representation space comprises projecting a respective representation for each of the plurality of diseases into the common representation space via the trained disease encoder.
Kecskemethy teaches that it was old and well known in the art of statistical models, before the effective filing date of the claimed invention, for a statistical model to include projecting the representations of the input of one encoder into the common representation space comprises projecting the representation of each of a plurality of inputs of one encoder into the common representation space via the one encoder (Fig. 1 & [0044] teach two trained encoders are utilized, are coupled by the representation space, and the data input into each encoder is output into the joint representation space) to help reduce the number of errors. Kecskemethy [0025] & [0027].
Therefore, it would have been obvious to one of ordinary skill in the art of statistical models before the effective filing date of the claimed invention to modify the system of determining a new drug indication including calculating a similarity between the projected representation of the drugs and the projected representation of the diseases in the common representation space and predicting the new disease indication based on the determined similarity as disclosed by Zhang to incorporate trained statistical model to include projecting the representations of the input of one encoder into the common representation space comprises projecting the representation of each of a plurality of inputs of one encoder into the common representation space via the one encoder as taught by Kecskemethy in order to help reduce the number of errors, e.g., see Kecskemethy [0025] & [0027], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 48, depending on claim 47, the modified combination of Zhang/Wang/ Kecskemethy further discloses providing as input to the trained disease encoder, the representations of each of the plurality of diseases, and wherein the trained disease encoder is configured to project the representation of each of the plurality of diseases into the common representation space based on an output of the trained disease encoder (Zhang discloses p. 1260: Disease Similarity of Phenotypes Spheno discloses “each disease s in OMIM was represented by K-dimensional (K is the number of the MeSH terms) MeSH term feature vector m(s)”; Kecskemethy - Fig. 1 & [0042] teaches that the input data may be of any modality, [0043] teaches reading the input data and converting it, [0044] teach two trained encoders are utilized, are coupled by the representation space, and the data input into each encoder is output into the joint representation space).
Examiner notes that it would have been obvious to modify the system of determining a new drug indication including calculating a similarity between the projected representation of the drugs and the projected representation of the diseases in the common representation space and predicting the new disease indication based on the determined similarity as disclosed by Zhang to incorporate the teachings of Wang/Kecskemethy for the same reasons discussed above in claim 45.

Regarding claim 49, depending on claim 45, the Zhang further discloses utilizing drug training data, disease training data, and information describing interactions between data elements in the drug training data and the disease training data (p. 1263: Method Comparison – discloses utilizing a portion of the data set for training/cross-validation/learning, e.g., method (4) “considers all reconstruction losses” and “automatically learns drug similarity weight vector (ω) and disease similarity weight vector (π) together based on the contributions of drug and disease information sources to the prediction”, which is further interpreted as utilizing drug training data, disease training data, and information describing interactions between data elements in the drug training data and the disease training data. See also generally Construction of Drug Similarity and Disease Similarity Measures pp. 1259-1262 discussing the various drug/disease data and associations/similarities used by the DDR framework).

Kecskemethy teaches that it was old and well known in the art of statistical models, before the effective filing date of the claimed invention, to estimate parameters of the trained drug encoder and the trained disease encoder using a self-supervised learning technique (Fig. 3 & [0055] teaches that training procedure for the encoders is an unsupervised learning technique, which is interpreted as including being a self-supervised learning technique, and is performed by updating the weights, i.e., estimated parameters, of the trained encoders using training data set as further discussed in [0060]. See also [0046]-[0051] for a more in depth description of the weight training process of the encoders.) to help reduce the number of errors. Kecskemethy [0025] & [0027].
Therefore, it would have been obvious to one of ordinary skill in the art of statistical models before the effective filing date of the claimed invention to modify the system of determining a new drug indication including calculating a similarity that utilizes drug training data, disease training data, and information describing interactions between data elements in the drug training data and the disease training data as disclosed by Zhang to incorporate estimating parameters of the trained drug encoder and the trained disease encoder using a self-supervised learning technique as taught by Kecskemethy in order to help reduce the number of errors, e.g., see Kecskemethy [0025] & [0027], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

(1262 discloses that the dataset which as discussed above a portion of is used as training data, includes treatment associations between drugs and diseases).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686